Citation Nr: 1123623	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  09-19 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for chronic pseudofolliculitis barbae combined with cystic acne of the face and anterior neck.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1982.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin that granted service connection for chronic pseudofolliculitis barbae combined with cystic acne of the face and anterior neck and assigned a 10 percent disability rating, effective July 17, 2007.

In November 2009, the RO issued a statement of the case with regard to the denial of compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for residuals of a personal assault to include bleeding and swelling of the rectum and a nervous condition.  There is no indication that the Veteran submitted a substantive appeal in response, and the RO has not certified this issue as being on appeal.  The Board will not further consider the issue.

In June 2010, the Veteran requested a Board hearing.  In October 2010, he withdrew his request for a hearing.  38 C.F.R. § 20.704(d) (2010).

The appeal is REMANDED to the RO via the Appeals Management Center.  The Veteran will be advised, if further action is required on his part.


REMAND 

The Veteran's skin condition is rated as 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic Codes 7828-7806 (2010).

Under Diagnostic Code 7828, a 10 percent rating is assigned where there is deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or; deep acne other than on the face and neck.  A 30 percent rating is assigned where there is deep acne (deep inflamed nodules and pus-filled cysts) affecting 40 percent or more of the face and neck.  In the alternative the disability may be rated on the basis of disfigurement of the head, face and neck under Diagnostic Code 7800, or scars, depending on the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7828 (2010).  

Diagnostic Code 7800 provides for rating disfigurement on the basis of tissue loss, gross distortion or asymmetry of paired facial features, or on the basis of 8 characteristics of disfigurement.  Note 3 to that rating code requires that unretouched color photographs be taken into consideration when evaluating the disability.

The Veteran's only VA skin examination took place in March 2008.   The examiner noted generally that there were no scars and that there was no disfigurement, but the examiner did not provide findings with regard to the 8 characteristics of disfigurement.  While several of the characteristics contemplate scars, and the absence of scars would appear to mean that the Veteran did not have those characteristics; several other characteristics do not require scarring.  The examiner noted that color photographs were not being made, because there was no disfigurement, but the regulation seems to require such photographs in all cases rated under Diagnostic Code 7800.

VA regulations provide that where "the [examination] report does not contain sufficient detail; it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."  38 C.F.R. § 4.2 (2010). Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996).

The appeal is REMANDED for the following:

1.  Afford the Veteran a dermatology examination to assess the current severity of his service connected skin disease.  The claims folder should be reviewed by the examiner.

The examiner should not the percentage of the body and the percentage of exposed areas affected by the skin disease.  The examiner should note the extent of any palpable tissue loss, whether there is gross distortion or asymmetry of any paired sets of facial features, and whether any of the 8 characteristics of disfigurement are present in the face, head or neck.

The features of disfigurement are: (1) scar five or more inches (13 or more centimeters) in length; (2) scar at least one-quarter inch (0.6 centimeters) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper- pigmented in an area exceeding six square inches (39 square centimeters); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and (8) skin indurate and inflexible in an area exceeding six square inches (39 square centimeters).

The examiner should also note whether and to what extent systemic therapy has been required in the 12 month periods beginning July 17, 2007.

The examination report should include unretouched color photographs.

2.  The agency of original jurisdiction should review the examination report to ensure that it contains all findings requested in this remand.

3.  If any benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


